Citation Nr: 0908538	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  03-35 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The appellant served on active duty from August 15, to 
September 19, 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the claims on the title page.

In June 2005, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  In April 2007, 
the Board remanded the claims for additional development and 
adjudicative action.  The case has been returned to the Board 
for further appellate review. 


FINDINGS OF FACT

1.  There is no competent and credible evidence of a nexus 
between any current low back disability and service, and no 
credible evidence of a continuity of symptomatology since 
separation from service.  

2.  There is no competent evidence of a current psychiatric 
disorder.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  A psychiatric disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in correspondence 
dated in September 2001, June 2005, and March 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain and how disability evaluations and 
effective dates are assigned.  While the June 2005 and March 
2006 letters were sent to the appellant after initial 
consideration of the claims, the claims were readjudicated in 
January 2007 and December 2008 supplemental statements of the 
case.  Thus, there is no prejudice to the appellant.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim including service records, private medical records 
identified by the appellant, and providing the appellant with 
examinations in connection with his claims.  He was provided 
with a hearing before the Board in June 2005.  The appellant 
had claimed he was in receipt of Social Security 
Administration benefits.  VA attempted to obtain those 
records.  In December 2006, the Social Security 
Administration sent a copy of the appellant's application for 
Social Security Administration benefits.  There was no date 
on any of the documents.  VA then sought to obtain the 
medical records, and in October 2008, the Social Security 
Administration responded, stating that the records could not 
be sent because they do not exist.  There was a notation that 
the appellant's application for disabled child benefits had 
been denied, and that the folder had been destroyed.  VA 
informed the appellant of the Social Security 
Administration's response in the December 2008 supplemental 
statement of the case.  

Additionally, the appellant had claimed he had been treated 
at a hospital for back and psychiatric problems during 
service.  VA attempted multiple times to obtain those 
records.  In January 2006, it created a Memorandum 
determining that the records were not available and any 
further attempts to obtain them would be futile.  The 
appellant was properly informed of this determination in the 
January 2007 supplemental statement of the case.

The Board concludes the appellant was provided the 
opportunity to meaningfully participate in the adjudication 
of his claims and did in fact participate.  Washington v. 
Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error 
or issue that precludes the Board from addressing the merits 
of this appeal.  

Analysis

At the June 2005 hearing before the undersigned, the 
appellant testified that he had an issue in service, which 
caused him to be placed in the stockade.  He stated he was 
handcuffed to a metal railing and had his head hit against 
cinderblock approximately 15 times.  He claims that he 
injured his back when he fell on the floor and two corporals 
kicked his body approximately 15 to 20 times each.  The 
appellant believes that his back went out at that time, and 
he knew then that it would never be the same.  The appellant 
testified that they tried to give him a dishonorable 
discharge, but that he was able to get an honorable one.  He 
claimed that there was a cover-up, and hence, no documents 
can be found.  The appellant stated he tried to get treatment 
for his back in service, but had been refused.  He also 
stated he was given antidepressants by someone who was not 
qualified to give them out and such person had been demoted.  

The appellant stated that following his discharge from 
service, he went to see a chiropractor, but could not find 
that person to obtain those records.  He testified he had 
undergone three back surgeries and admitted he had sustained 
post service back injuries, but felt that the in-service back 
injury had weakened his back for the subsequent injuries.  As 
to depression, the appellant stated he was depressed during 
service and suicidal.  He testified he had sought treatment 
soon after service, but had been unable to get the records.

The Board has reviewed all the evidence in the appellant's 
claims file, which includes his written contentions and 
testimony, service records, private medical records, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Low back disorder

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a low back disorder.  The 
reasons follow.

The appellant contends he injured his back in service, which 
he is competent to state.  However, the Board finds that 
there are too many discrepancies in the appellant's 
statements of record to accord that allegation any probative 
value.  For example, the appellant claims that he injured his 
back in service and saw a chiropractor soon after service.  
The post service medical records show several injuries to his 
back beginning in November 1982.  At that time, the appellant 
stated he had injured his back playing basketball.  A CT scan 
of the spine showed disc herniation.  Subsequent medical 
records confirm the conclusion that the November 1982 injury 
was the start of the appellant's low back problems.  

A July 1984 private medical record shows the appellant 
reported he had not worked for one and one-half years 
following an injury he sustained to his low back.  In a May 
1988 private medical record, the appellant reported the onset 
of his low back problems six to seven years prior.  In a May 
1989 private medical record, in reporting his past medical 
history, the appellant reported that he had developed a 
herniated lumbar disc in 1982, which had left him 
"disabled."  A February 1994 private medical record shows 
that the appellant reported to the examiner that he "was 
initially injured in November 1982" while playing 
basketball.  There are multiple medical records dated between 
1982 and 1994 and not once did the appellant ever attribute 
the onset of his low back problems to an injury in service.  
Rather, he consistently reported the onset of his low back 
disorder to the November 1982 injury.  The Board finds these 
objective medical records, created contemporaneously with the 
incidents in question and prior to the filing of a claim for 
compensation benefits with VA, are far more probative and 
reliable than the appellant's statements and testimony 
alleging the onset of a low back disorder in service.  
Accordingly, the Board concludes that the appellant's 
statements and testimony regarding an in-service low back 
injury are not credible.

Additionally, there is competent evidence that the current 
low back disorder is not attributable to service.  In a March 
2006 VA examination report, the examiner had an opportunity 
to review the claims file.  He concluded that the onset of 
the appellant's low back disorder was in November 1982.  The 
examiner concluded that it was less likely than not that the 
current low back disorder was related to an injury that 
occurred while in the military.  The Board assigns this 
opinion high probative value, as the examiner clearly 
reviewed the evidence and provided a rationale for the 
opinion, which was based upon the evidence of record.  There 
is no competent evidence to refute this opinion.

Although the appellant contends that he has a current low 
back disorder that was incurred in service, there is no 
evidence that he is qualified to offer such medical opinion.  
His statements and testimony as to medical causation 
therefore do not constitute competent medical evidence of a 
diagnosis or a nexus to service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

In light of the evidence preponderating against the claim, 
the benefit of the doubt doctrine is not applicable, and 
service connection cannot be granted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the claim is denied.

Psychiatric disorder 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a psychiatric disorder.  
For this claim, there is a lack of competent evidence of a 
current psychiatric disorder.  There is no question that the 
appellant was diagnosed following his discharge from service 
with depression.  See July 1984 private hospitalization 
summary report; May 1989 private hospitalization summary 
report; and June 1992 private emergency room report.  
However, there is no evidence after the 1992 private 
emergency room report that shows the appellant has either 
depression or a chronic acquired psychiatric disorder.  

VA provided the appellant with a VA examination in March 
2006.  There, the examiner determined that the appellant did 
not have depression.  He stated the appellant may have some 
affectivity including depressive feelings and symptomatology 
but that it would be more in keeping with the appellant's 
personality disorder.  The examiner found no evidence of 
depression due to the appellant's service.  Therefore, 
service connection cannot be granted for a psychiatric 
disorder.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of a present disability there can be 
no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (service connection may not be granted unless a 
current disability exists).  While the appellant is competent 
to report having psychiatric symptoms, he is not competent to 
state that he has a current psychiatric disorder.  Espiritu, 
2 Vet. App. at 494.

The Board acknowledges that the examiner diagnosed the 
appellant with personality disorder, not otherwise specified.  
A personality disorder, however, is not a disability for 
which service connection may be granted.  See 38 U.S.C.A. 
§§ 105, 1131; 38 C.F.R. §§ 3.303(c), 4.9 (2008).

In light of the evidence preponderating against the claim, 
the benefit of the doubt doctrine is not applicable, and 
service connection cannot be granted.  38 U.S.C.A. § 5107(b).  
Accordingly, the claim is denied.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to service connection for a low back disorder is 
denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


